WEBB, Judge.
This case brings to the Court the question of whether the superior court was correct in reversing the State Board of Equalization and Review after finding that the State Board did not comply with the statutory requirements in reappraising the petitioner’s property and that the findings of the State Board were unsupported by substantial evidence in view of the entire record. See Thompson v. Board of Education, 292 N.C. 406, 233 S.E. 2d 538 (1977).
The official acts of a public agency, in this case the Mitchell County Board of Equalization and Review, are presumed to be made in good faith and in accordance with law. The burden is on a party asserting otherwise to overcome such presumptions by competent evidence to the contrary. The petitioner in the case subjudice must show that the appraisal method used was not in accordance with statutory requirements or that the findings of fact of the State Board were not based on competent evidence. The petitioner must also show it was substantially injured by an excessive valuation. The petitioner may overcome the presumed correctness of Mitchell County’s assessment only by showing by competent evidence that the assessment exceeds *532the true value of the property. Electric Membership Corp. v. Alexander, 282 N.C. 402, 192 S.E. 2d 811 (1972).
The appellee contends that it has proved Mitchell County did not comply with the statutory requirements in the reappraisal and that the State Board failed to consider the lack of evidence as to value submitted by Mitchell County. Mitchell County put on two witnesses at the hearing before the State Board. Mr. Stamey testified that no differential was made as to the value of mineral rights notwithstanding where they may be. Appellee says this violates the requirements of G.S. 105-317(a)(1). Mr. Ford testified that in appraising the mineral rights, he used four sales in Yancey County which he considered to be comparable. On cross-examination, he testified that the Yancey County sales were not for mining purposes. Appel-lee argues this shows the Yancey County sales were not comparable. Mr. Ford also testified he did not consider location, access, or availability of water in making the appraisal. The petitioner contends this violated the requirements of G.S. 105-317(a)(1). The petitioner also contends Mitchell County’s evidence was so weak it was not substantial evidence within the meaning of G.S. 150A-29(a).
Assuming the appellee is correct in its argument that the county violated the statutory requirements in the reappraisal and that there was not substantial evidence to support the value of the property as assessed by the county, we do not believe the appellee can prevail. The president of Land and Mineral Company testified he told the Mitchell County Board of Equalization and Review the company was asking $150.00 per acre for the mineral rights. We hold that considering the entire record, this is substantial evidence from which the State Board could conclude the assessment did not exceed the true value of the mineral rights. The evidence supports this finding and the conclusion of the State Board.
For the reasons stated in this opinion, we reverse and remand to the superior court for a judgment consistent with this opinion.
Reversed and remanded.
Judges Clark and Whichard concur.